DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 OCT 2021 has been entered.

Response to Amendment
Examiner notes the response filed 07 OCT 2021.  The status of the claims is as follows:
Claims 1, 5-9, and 11-16 are pending.
Claims 1, 5-9, 11, and 12 are amended.
Claims 2-4 and 10 are canceled.
Claims 13-16 are new.
The amendment to Claims 11 and 12 overcomes the previous rejection under 35 U.S.C. 112; said rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘242 (U.S. PGPub 2015/0212242) in view of Mallary ‘513 (U.S. Patent 6,236513).
Claim 1 – Chen ‘242 teaches a method for manufacturing a device (e.g. PG 0006, 0011) for forming at least one focused beam (PG 0028) from an electromagnetic wave incident on the device (PG 0028, the light entering one side of the refractive element is subject to e.g. focusing; light is an electromagnetic wave), the method comprising:
- depositing a dielectric material layer with a first refractive index on a substrate layer (PG 0028, refractive element 101 on optical element 107; PG 0036, the refractive element and optical element may be different materials; as such, when the two are integrated, they read on depositing a material layer on a substrate; PG 0036, the refractive element 101 can comprise multiple layers; PG 0043 renders obvious a dielectric layer in the refractive element);
- forming at least one cavity by a microfabrication technique in the dielectric material layer deposited on the substrate layer (PG 0029, refractive element 101 comprises periodic structures 105 and gaps therebetween, see e.g. Figure 1B; PG 0040 renders obvious e.g. etching to form the periodic structure);
- filling the at least one cavity with a material having a second refractive index lower than the first refractive index (PG 0006, a cladding layer deposited over the refractive element with a lower refractive index than the refractive element; a cladding layer deposited over the refractive element with cavities will 
Chen ‘242 does not teach the following limitations of Claim 1:
Wherein the focus occurs in a near zone of the device.
- determining a deviation between a measured radiation angle of a focused beam obtained from the device and an expected focused beam radiation angle;
- modifying locally at least one of the two refractive indexes to adjust a radiation angle of the near-zone focused beam to reduce the determined deviation.  
Chen ‘242 expressly teaches that the refractive element may serve to focus, defocus, or collimate light at PG 0028.  Chen ‘242 further expressly contemplates combinations of elements from different embodiments at PG 0086.
Mallary ‘513 discloses a method for adjusting the focal properties of an objective lens (e.g. Column 7 Lines 1 – 10).  The method comprises passing a focused beam of radiation (e.g. Figure 4) through the lens and either applying or removing material from the lens until the focal spot of the lens has a desired characteristic (Column 7 Lines 1-10, in this case minimizing the focal spot, which necessarily adjusts the angle of radiation as it passes through the lens).  The material applied to the lens may have a different refractive index from the previous material (Column 6 Lines 57 – 67).  Further, the act of adjusting the focal properties of the lens necessarily requires the observation of the focal In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 5 – Chen ‘242 / Mallary ‘513 teach the method for manufacturing according to claim 1, wherein said microfabrication technique is selected from the group consisting of: (i) optical lithography; and (ii) e-beam lithography (Chen ‘242 PG 0074, e-beam lithography is suitable for patterning in this process).  
Claim 6 – Chen ‘242 / Mallary ‘513 teach the method for manufacturing according to claim 1, further comprising depositing a superstrate layer on said dielectric material layer (Chen ‘242 PG 0006, the cladding layer is deposited over the refractive element and is by definition a superstrate layer thereto).  
Claim 7 – Chen ‘242 / Mallary ‘513 teach the method for manufacturing according to claim 1, wherein said at least one cavity is a through-hole in said dielectric material layer (Chen ‘242 Figure 1B, elements 131a and 131e show through-hole cavities).  
Claim 8 – Chen ‘242 / Mallary ‘513 teach the method for manufacturing according to claim 1, wherein said at least one cavity surrounds an element within said dielectric material layer (Chen ‘242 PG 0056 with reference to Figure 3B; if periodic structure 305a is treated as a valley as contemplated therein, it is a cavity surrounding elevated portions of 305b).  
Claim 9 – Chen ‘242 / Mallary ‘513 teach the method for manufacturing according to claim 1, wherein said at least one cavity is targeted to be cylindrical or cone-shaped (Chen ‘242 Figures 1A and 1B disclose cylindrical cavities; e.g. Figure 1A, the side view shows straight cavity walls and the top view shows round cavity holes; the combination yields cylindrical cavities).
Claim 13 – Chen ‘242 / Mallary ‘513 teach the method for manufacturing according to claim 1, wherein said at least one cavity is configured such that a focused beam is formed by said device in response to the incident electromagnetic wave (Chen ‘242 PG 0011).

Claims 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘242 / Mallary ‘513 as applied to Claim 1 above, and further in view of Oikawa ‘037 (U.S. Patent 4,952,037).
Claims 11 and 12 - The combination of references does not expressly teach the claimed protocols of Claims 11 and 12 wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material to increase the corresponding dielectric index.  Chen ‘242 / Mallary ‘513 do not teach a specific dopant protocol in response to a specific determined deviation.  Chen ‘242 and Mallary ‘513 are both drawn to forming focusing optical elements as described above, and Mallary ‘513 teaches that an array of different materials may be deposited to control a refractive index profile of a lens as described above.  Oikawa ‘037 is drawn generally to the formation of plate microlenses (Abstract, Column 2 Line 50 – Column 4 Line 8) and establishes that control of the refractive index differences provided by dopants is a result-effective variable with regards to the focusing power of a lens element (Column 3 Lines 12-22).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chen ‘242 / Mallary ‘513 to control the refractive index of portions of the focusing elements by e.g. doping said portions of the focusing elements as suggested by Oikawa ‘037, as Chen ‘242 / Mallary ‘513 want to form focusing elements and Oikawa ‘037 teaches ways to control the focusing properties of focusing elements by e.g. doping portions of the focusing element.  The combination of references does not expressly teach the claimed protocols wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material.  Examiner maintains that the claims would have been obvious because a person of 
Claims 14 and 15 - The combination of references does not expressly teach the claimed protocols of Claims 14 and 15 wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material to modify the corresponding refractive index.  Chen ‘242 / Mallary ‘513 do not teach a specific dopant protocol in response to a specific determined deviation.  Chen ‘242 and Mallary ‘513 are both drawn to forming focusing optical elements as described above, and Mallary ‘513 teaches that an array of different materials may be deposited to control a refractive index profile of a lens as described above.  Oikawa ‘037 is drawn generally to the formation of plate microlenses (Abstract, Column 2 Line 50 – Column 4 Line 8) and establishes that control of the refractive index differences provided by dopants is a result-effective variable with regards to the focusing power of a lens element (Column 3 Lines 12-22).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Chen ‘242 / Mallary ‘513 to control the refractive index of portions of the focusing .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘242 / Mallary ‘513 as applied to claim 1 above, and further in view of Rausch ‘430 (U.S. PGPub 6,594,430).
Claim 16 – Chen ‘242 / Mallary ‘513 teaches the method of Claim 1, but does not teach or suggest that the modifying locally is performed by at least one of neutron irradiation, chemical vapor deposition, and partial polymerization.  Rausch ‘430 

Response to Arguments
In view of the amendment to Claim 1, Oikawa ‘037 is no longer required to properly reject Claim 1.  Examiner withdraws the previous rejection of Claim 1 based on Oikawa ‘037 and replaces it with a rejection based solely on Chen ‘242 and Mallary ‘513 as presented above.  Oikawa ‘037 is required for the rejections of Claims 11, 12, 14, and 15 and is applied specifically to those claims as presented above.  Rausch ‘430 was previously applied to the rejection of Claim 4 and is applied herein to the rejection of Claim 16.
Applicant's arguments filed 07 OCT 2021 and not specifically addressed above have been fully considered but they are not persuasive.
Applicant argues (Pages 5-7) that the cited references do not teach all the limitations of Claim 1, as the references are silent as to radiation angles and adjusting radiation angles.  Applicant argues that Chen ‘242 does not teach certain specific limitations of Claim 1, namely "determining a deviation between a measured radiation 
Applicant argues (Pages 6-7) that contrary to Examiner’s position, Mallary ‘513 does not teach or suggest the same specific limitations of Claim 1.  Examiner respectfully disagrees.  Applicant argues that the process of Mallary ‘513 is either adjusting a focal depth or adjusting focus of an OSIL, and that this is not analogous to the two cited limitations and not analogous to the limitation of “modifying locally at least one of the two refractive indexes”.  Examiner respectfully disagrees.  To form a focal spot, a lens necessarily changes the pathway of light passing through it, altering the angle at which the light travels (shown in the figure reproduced at Page 6 of the Remarks, light incident at different portions of the lens travels at different angles upon contacting the lens).  The reproduced figure also shows that the additional thickness of material deposited on the lens independently alters the angle of the light.  Examiner notes that light is electromagnetic radiation and cites https://www.britannica.com/science/light (accessed online 21 OCT 2021, printout attached from https://www.britannica.com/print/article/340440) as evidence of this fact; therefore, observing a focal spot and altering the lens to change the path of light through the lens to produce a desired focal spot reads on the disputed limitations because it changes the angle of the radiation passing through the lens (if the focal spot is different from that desired, the angle of the light through the lens is incorrect; adding or removing material from the lens adjusts the path of light through the lens and therefore the angle at which the light travels relative to its original path).  As regards the local modification of at least one of the two refractive indices, Mallary ‘513 teaches either addition of or removal of 
Applicant argues (Page 7) that Oikawa ‘037 does not correct the deficiencies of Chen and Mallary.  Examiner addresses this argument with regards to Claims 11, 12, 14, and 15.  Examiner notes that Oikawa ‘037 is cited to teach that doping of material layers is a known method to adjust the refractive index of a material.  Regarding Applicant’s argument of the limitation that specific doping protocols are applied to specific material elements to produce desired modification effects, Examiner notes that said limitations are not expressly taught in the references but are still obvious.  The combination of references does not expressly teach the claimed protocols wherein a positive deviation leads to doping of the first dielectric material and a negative deviation leads to doping of the second material.  Examiner maintains that the claims would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  As discussed above, controlling the focusing properties of lenses is a recognized problem in the art, as is measuring the 
Applicant argues that the dependent claims are allowable by virtue of dependence from an allowable Claim 1, with no other cited reference (where applicable) teaching the alleged deficiencies of Chen / Mallary / Oikawa (where required).  Examiner maintains that the alleged deficiencies are properly addressed by the combination of Chen and Mallary, and therefore Claim 1 and claims dependent therefrom cannot be allowable on that basis; further, the additional references are not required to further address the cited limitations.  In the absence of other arguments which distinguish any dependent claim over the prior art, Examiner maintains the propriety of the rejections of Claims 5-9, 11, and 12.  Examiner maintains the propriety of the rejections of newly presented Claims 13-16 for the reasons cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                 

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712